Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on August 20, 2020, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on March 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Interpretation
4.         The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a data extractor, a data analyzer, a modeler”, recited in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
6.      The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.       Claim limitations, “a data extractor, a data analyzer, a modeler”, recited in claims 1-7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)     Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)     Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)     Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
8.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

9.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receive a solution prediction requirement…, obtain historical data and infrastructure data…,  determine a requirement fulfillment index for the previous solution…, identify a plurality of solution components preponderant to deriving the solution associated with the issue, obtain solution component data…, map solution component data with each of a pre-existing plurality of solution attributes to determine a performance score…, map the solution component data and the infrastructure data with the performance score…, map the potential solution with each of a plurality of concern categories associated with processing the solution prediction requirement…, evaluate the historical solution evaluation matrix and the potential solution evaluation matrix to determine a credibility score…, generate solution prediction data…, and select a service solution from the solution prediction data to process the solution prediction requirement…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and software components (a data extractor, a data analyzer, a modeler, and an artificial intelligence component), and using the processor and software components to perform receive, obtain, determine, identify, obtain, map, evaluate, generate, and select steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receive, obtain, determine, identify, obtain, map, evaluate, generate, and select steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 9 and paras [0087-0088] of using a general purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. Claim 2 recites obtain the historical data…, compute a requirement similarity parameter…, determine a number of occurrences…, determine a final score…, computer the requirement fulfillment index…; Claim 3 recites obtain solution component data…, determine an occurrence probability…, map the occurrence probability…; Claim 7 recites compare the credibility score…. Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 8 and 15 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 8 directed to a method, independent claim 15 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




Allowable Subject Matter
10.           Claims 1-20 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “evaluate the historical solution evaluation matrix and the potential solution evaluation matrix to determine a credibility score indicative of preponderance for each of the previous solution and the potential solution; based on the evaluation, generate solution prediction data including the solution for the issue associated with the service user, the solution for issue including the previous solution, the potential solution, and the associated credibility score.”


          
                                                            Conclusion
11.         Claims 1-20 are rejected.
12.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Dwane et al. (US 2020/0364758) disclose a system and method for performing a customer support performance optimization operation which includes optimizing performance of an artificial intelligence (AI) enabled customer support system. The customer support performance optimization operation includes receiving a customer issue associated with a particular customer; classifying the customer issue; determining a solution to the customer issue; identifying an optimum support issue resolution option; implementing the optimum support issue resolution option; and, measuring customer satisfaction regarding the support issue resolution.
            Yu et al. (US 2020/0279180) disclose a computing device includes processing circuitry to predict outcomes of unresolved customer support cases. For example, the processing circuitry: receives a request to predict an outcome of an unresolved customer support case; extracts a set of features from a case record for the unresolved case, including a set of categorical features and a set of textual features; encodes the set of categorical and textual features into numerical representations; predicts the outcome of the unresolved customer support case using a trained case prediction model, wherein the trained case prediction model generates a predicted outcome based on the encoded categorical and textual features; and performs a corresponding customer support action based on the predicted outcome of the unresolved customer support case.
            Rezaeian et al. (US 2020/0125586) disclose an intelligent user interface that predicts tasks for users to complete using a trained machine-learning model. In some implementations, when a user accesses the intelligent user interface, the available tasks and a user profile can be inputted into the trained machine-learning model to output a prediction of one or more tasks for the user to complete. 
            Benmakrelouf et al. (US 2021/0064432) disclose a method for real-time prediction of resource consumption by a system is provided that includes determining a real-time prediction of resource demand by the system. A Genetic Algorithm (GA) is used to dynamically determine an optimal size of a sliding window and an optimal number of predicted data within the real-time prediction of the resource demand. 
           Kwong et al. (US 2021/0103840) disclose methods for automatically predicting a probability of success or failure of change requests for an organization's information technology (IT) infrastructure or use environment. 
          
13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        June 14, 2022